Exhibit 10.13

 

LOGO [g443807ex10_13logo.jpg]    555 W. Adams    Chicago, IL 60661    Tel
312-258-1717    www.transunion.com

December 6, 2012

Mr. Siddharth N. (Bobby) Mehta

159 E. Walton Street

Apt. 27A

Chicago, IL 60611

Re: TransUnion Holding Company, Inc. Stockholders’ Agreement

dated as of April 30, 2012 (the “Agreement”)

Dear Bobby:

In connection with your voluntary resignation as an officer, but not as a
director, of TransUnion Holding Company, Inc., a Delaware corporation (the
“Company”) and your voluntary termination from TransUnion Corp. as of
December 31, 2012, the undersigned have agreed to amend the Agreement solely
with respect to you in accordance with the terms and conditions set forth in
this letter (this “Amendment”) in order to provide for a mandatory Call of the
Shares that you will continue to hold following the execution and performance of
that certain Stock Repurchase Agreement between you and the Company of even date
herewith. Capitalized terms used herein and not otherwise defined have the
meanings ascribed thereto in the Agreement. Any provision, term or condition of
the Agreement that has not been specifically modified or amended by this
Amendment, shall remain in full force and effect and be deemed to be a part of
this Amendment.

1. Term. Section 4.2 of the Agreement is hereby amended by adding at the end of
clause (a) the following sentence: “Notwithstanding the foregoing, if the
service of Mr. Siddharth N. (Bobby) Mehta (“Mehta”) as a director of the Company
shall terminate for any reason, or for no reason whatsoever, the Parent shall
have the right, but not the obligation, to Call all of Mehta’s Call Shares at
the Call Shares Price and, if such right is exercised, shall cause the Call
Shares to be purchased within twenty (20) days of such termination. In the event
that any of Mehta’s Call Shares are subject to the Pledge Agreement (“Pledged
Shares”), the time period for Parent to exercise its right to Call such Pledged
Shares shall not begin until such Pledged Shares have been released in
accordance with the terms of the Pledge Agreement.”

2. Complete Agreement and Non-Reliance. This Amendment, including the other
documents expressly referenced herein, contains the complete agreement between
the parties and no party has relied upon or will claim reliance upon any oral or
written statement which may be claimed to relate to the subject matter of this
Amendment or the Agreement in connection with the execution of this Amendment.

3. Miscellaneous.

(a) This Amendment shall be governed by and construed in accordance with the
laws of the State of Delaware applicable to contracts entered into and performed
entirely within (and not the conflicts of law provisions) of the State of
Delaware.

(b) TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW, EACH OF THE PARTIES HEREBY
IRREVOCABLY WAIVES AND RELEASES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY AND AGREES THAT IT WILL NOT SEEK A TRIAL BY JURY IN ANY SUCH
PROCEEDING.



--------------------------------------------------------------------------------

(c) This Amendment shall be subject to the notice and dispute resolution
provisions contained in the Agreement.

(d) If any provision of this Amendment is determined to be invalid under
applicable law, such provision shall be ineffective and the remaining provisions
of this Amendment and the Agreement shall continue in full force and effect.
Nothing contained in this Amendment shall constitute a party’s waiver of any
rights or remedies it may have under applicable law, it being agreed that any
such waiver shall be in writing.

(e) No provision of this Amendment may be modified, amended, waived or
discharged unless agreed to in writing, and signed and executed in accordance
with Section 7.6 of the Agreement.

Upon the execution of this Amendment by all parties below, this Amendment shall
become a part of the Agreement and binding on the parties as of the date first
written above.

Signature Pages to Follow



--------------------------------------------------------------------------------

Very truly yours, TransUnion Holding Company, Inc., a Delaware corporation By:  

/s/ John W. Blenke

  John W. Blenke   Executive Vice President and Corporate General Counsel

 

/s/ Siddharth N. (Bobby) Mehta

Siddharth N. (Bobby) Mehta

 

GS CAPITAL PARTNERS VI FUND, L.P. By:  

GSCP VI Advisors, L.L.C.

its General Partner

By:  

/s/ SUMIT RAJPAL

  Name:   SUMIT RAJPAL   Title:   VICE PRESIDENT

 

GS CAPITAL PARTNERS VI PARALLEL, L.P. By:  

GS Advisors VI, L.L.C.

its General Partner

By:  

/s/ SUMIT RAJPAL

  Name:   SUMIT RAJPAL   Title:   VICE PRESIDENT

 

SPARTANSHIELD HOLDINGS By:   GS Capital Partners VI Offshore Fund, L.P., its
General Partner   By:   GSCP VI Offshore Advisors, L.L.C., its General Partner
By:  

/s/ SUMIT RAJPAL

  Name:   SUMIT RAJPAL   Title:   VICE PRESIDENT

[SIGNATURE PAGE TO STOCKHOLDER AGREEMENT AMENDMENT]



--------------------------------------------------------------------------------

ADVENT-TRANSUNION ACQUISITION LIMITED PARTNERSHIP By:   Advent-TransUnion GP
LLC, its General Partner By:  

/s/ J. Christopher Egan

  Name:   J. Christopher Egan   Title:   Managing Director

[SIGNATURE PAGE TO STOCKHOLDER AGREEMENT AMENDMENT]